DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanes (U.S. Patent No. 5,848,722).
Hanes discloses a device for closing a beverage container to retain heat (Fig. 7), the device comprising: a cap (20), a base(12); an arm (38) connecting the cap and the base, wherein the arm is configured to enable the cap to slide away from the base to an open position and slide toward the base to a closed position (col. 4, lines 59-61), wherein the cap can be pushed away from the base by inserting a rim of a beverage . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanes in view of Poole et al. (U.S. Patent No. 9,339,134).
Hanes discloses wherein the rim surface further comprises a cap disk (34) extending below the rim surface which is sized to fit inside the rim of the mug (Fig,. 9), but fails to teach wherein the coaster surface further comprises a base disk extending above the coaster surface which is sized to fit inside an underside cavity the mug.
Poole teaches that it is known in the art to manufacture a container holder with an upward extending base disk (20) that can fit inside a container cavity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device of Hanes with a base disk, as taught by Poole, in order to provide for a drainage area in the device. Note that use of the device with a mug an intended use limitation.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanes in view of Esposito (U.S. Patent No. 9,803,681).
Hanes fails to teach wherein the resting surface is non-skid.
Esposito teaches that it is known in the art to manufacture container holder with a non-skid resting surface (col. 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device of Hanes with a non-skid surface, in order to better secure the device on a surface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733